         Case 1:88-cr-00642-LAP Document 250
                                         249 Filed 09/08/20
                                                   09/04/20 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                      September 4, 2020

VIA ECF AND EMAIL               The requested extension is granted.
The Honorable Loretta A. Preska SO ORDERED.
United States District Judge
Southern District of New York                             9/8/2020
500 Pearl Street
New York, NY 10007
PreskaNYSDChambers@nysd.uscourts.gov

       RE:    United States v. Rafael Romero, 88-cr-642 (LAP)

Dear Judge Preska:

      I am writing to request a third extension of time until November 6, 2020 to make a
supplemental submission in further support for Rafael Romero’s pro se motion for
compassionate release. The Government consents to this request.

       In order to complete my work, I need access to the trial documents. Mr. Romero no
longer has these materials. The Government has given me its digitally stored documents, but
they do not include, for example, pretrial motions or the requests to charge. The closed case
Clerk’s Office tells me that the Court file is in two boxes at the Federal Records Center in
Missouri. The Records Center remains closed because of the COVID 19 pandemic. On
September 1, apparently the Records Center started Phase One of its reopening plan and the
Clerk suggested that I check back in four weeks. The United States Attorney’s Office case files
are similarly in storage, and it is not possible to predict when they will be able to be retrieved.

        Mr. Romero has served 30+ years of a life sentence imposed pursuant to the mandatory
Federal Sentencing Guidelines for his role in a narcotics conspiracy where a law enforcement
officer was seriously wounded (but did not die). I want to be certain that I fully understand the
record when I make my supplemental submission.

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
